     Case 2:17-cv-09492-JCZ-DPC Document 165-1 Filed 06/17/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA

DENISE A. BADGEROW,         * CIVIL ACTION NO. 2:17-cv-09492
on behalf of herself and a class of those
                            *
similarly situated,         * JUDGE JAY C. ZAINEY
                      Plaintiffs,
                            *
       v.                   * MAG. JOSEPH C. WILKINSON, JR.
                            *
REJ PROPERTIES, INC. D/B/A  *
WALTERS, MEYER, TROSCLAIR & *
ASSOCIATES, AND AMERIPRISE  *
FINANCIAL SERVICES, INC.,   *
                Defendants  *
****************************************************

                    MEMORANDUM IN SUPPORT OF DEFENDANT’S
                       MOTION FOR TAXATION OF COSTS

        Defendant, REJ Properties, Inc. d/b/a Walters, Meyer, Trosclair & Associates (“REJ”),

submits this Memorandum in Support of its Motion for Taxation of Costs. For the reasons

discussed below, the costs itemized in the attached Bill of Costs should be taxed against Plaintiff,

Denise Badgerow (“Badgerow”). (Exhibit A in globo, Bill of Costs with Itemized Invoices.)

Further, Defendant submits the affidavit of Eve Masinter in support of the Bill of Costs. (Exhibit

B, Affidavit of E. Masinter.)

   I.      Costs Should be Awarded to Defendant as a Prevailing Party Under Federal
           Rule of Civil Procedure 54(d).

        Federal Rule of Civil Procedure 54(d)(1) provides in pertinent part: “unless a federal

statute, these rules, or a court order provides otherwise, costs—other than attorney's fees—

should be allowed to the prevailing party.” The Fifth Circuit has held that this rule creates a

strong presumption in favor of awarding costs to the prevailing party, with the burden on the

unsuccessful party to show the existence of circumstances which render the award inappropriate.



                                                 1
                                                                                             265228.1
     Case 2:17-cv-09492-JCZ-DPC Document 165-1 Filed 06/17/19 Page 2 of 5




U.S. ex rel. Long v. GSDMIdea City, L.L.C., 807 F.3d 125, 128 (5th Cir.2015); Schwarz v.

Folloder, 767 F.2d 125, 131 (5th Cir.1985). In fact, this presumption is so strong that “a district

court may neither deny nor reduce a prevailing party’s request for costs without first articulating

some good reason for doing so.” U.S. ex rel. Long, 807 F.3d at 128.

          In this case, REJ is the prevailing party by virtue of the Judgment of this Court entered on

June 3, 2019, following the Court’s granting of REJ’s Motion for Summary Judgment, which

resulted in dismissal of all claims against REJ with prejudice. (R. Doc. 160.) REJ accordingly

moves for costs pursuant to Fed. R. Civ. P. 54 and Local Rule 54.3.

    II.      The Costs Requested are Properly Taxable Against Plaintiff.

          REJ seeks reimbursement for the fees for printed or electronically recorded transcripts

necessarily obtained for use in the case, which can be taxed under 28 U.S.C. § 1920. These fees

consist of deposition and hearing transcript costs. (See Exhibit A.)

          A. Deposition Transcripts of Badgerow, Walters and Meyer

          A portion of the fees requested relate to the deposition transcripts of Badgerow, Plaintiff

in this case, Greg Walters, her direct supervisor, and Thomas Meyer, the managing advisor of

REJ. All three of these deposition transcripts were extensively cited to in the Memorandum in

Support of the Motion for Summary Judgment filed by REJ and the Court’s Order and Reasons

granting Defendant’s Motion for Summary Judgment. (R. Doc. 73-1, pp. 10-15, 20-24; R. Doc.

159, pp. 4-7, 15-16, 20, 25.) These depositions were necessary to pursue a dispositive motion

and thereby obtain the Judgment of dismissal, and so this Court should grant Defendant’s request

to tax these transcript costs upon the Plaintiff.1




1
  The costs for Plaintiff’s deposition include the video recording of the deposition, which Defendant used in
preparation and drafting of the successful Motion for Summary Judgment.


                                                     2
                                                                                                      265228.1
     Case 2:17-cv-09492-JCZ-DPC Document 165-1 Filed 06/17/19 Page 3 of 5




       The Fifth Circuit has recognized that a deposition transcript “need not be introduced into

evidence at trial in order to be ‘necessarily obtained for use in the case;’” rather, taxability is

based on whether it was “reasonably expected to be used for trial or trial preparation.” United

States ex rel. Long, 807 F.3d at 130. This does not require use at trial or in connection with a

dispositive motion, but only that taking it was “reasonably necessary in the light of the facts

known to counsel at the time it was taken.” Id. Here, these deposition transcripts are clearly

taxable costs because they were used to a significant degree in REJ’s dispositive motion and this

Court’s Order and Reasons.

       B. FINRA Arbitration Hearing Transcripts

       These fees also include two FINRA Arbitration hearing transcripts from the related

arbitration proceeding brought by Plaintiff. These FINRA transcripts were referenced at length in

the Motion for Summary Judgment and other dispositive motions necessary for the rendering of

the Judgment of dismissal. (R. Doc. 73-1, pp. 10, 12, 13, 31-33, 38; R. Doc. 76, pp. 6, 10, 11, 14,

29; R. Doc. 135 pp. 11, 12). Moreover, this Court cited to the August 27, 2018 FINRA

Arbitration hearing transcript in its Order and Reasons granting the Motion for Summary

Judgment. (R. Doc. 159, p. 29.) Thus, these FINRA hearing transcripts were necessarily obtained

for use in dispositive motions and for general litigation purposes and thus are taxable on the

Plaintiff. See Long, 807 F.3d at 130 (affirming the district court’s taxing of costs for hearing

transcripts used in the case).

       C. Transcript of Hearing on Motion for Leave to Amend

       As part of the request to tax costs, Defendant includes the fees for a transcript of a pretrial

hearing before this Court on February 13, 2019 regarding Plaintiff’s first attempt to moot

Defendant’s Motion for Summary Judgment by filing a Motion for Leave to File an Amended

and Supplemental Complaint (“Motion for Leave to Amend”). (R. Doc. 68.) After this hearing,


                                                 3
                                                                                               265228.1
      Case 2:17-cv-09492-JCZ-DPC Document 165-1 Filed 06/17/19 Page 4 of 5




rather than follow the Court’s oral orders issued at the hearing, Plaintiff filed a new Motion for

Leave to Amend which attempted to add new parties and facts to her Complaint. (R. Doc. 122.)

Obtaining this hearing transcript was necessary for the Judgment of dismissal because it was

used to defeat Plaintiff’s second Motion for Leave to Amend and to ensure Plaintiff’s

compliance with this Court’s orders regarding future proceedings had the Motion for Summary

Judgment been decided differently.

        The February 13, 2019 hearing transcript regarding Plaintiff’s first Motion for Leave to

Amend was used extensively to prevent Plaintiff’s procedurally improper and untimely second

Motion for Leave to Amend and ensure that the claims in the Motion for Summary Judgment

remained the only claims before the Court. (R. Doc. 135, pp. 11, 16.) Had the second Motion for

Leave to Amend been granted, the Court would have spent more judicial resources and the

parties would have spent more time and money defending claims that should not be in the case,

as recognized by Magistrate Judge Wilkinson’s Order and Reasons denying the additional claims

requested in the Motion for Leave to Amend. (R. Doc. 148.)

        In Your Honor’s Order and Reasons granting the Motion for Summary Judgment, this

Court directly addressed Plaintiff’s efforts to amend the Complaint and recognized that

amending her Complaint would do nothing but increase litigation costs. (R. Doc. 159, p. 2.) This

Court directly recognized the need for denying the amended claims to decrease the litigation

costs in this case, demonstrating that the first hearing transcript was necessary to limit her claims

and achieve dismissal of the case as to REJ. Therefore, this transcript was necessarily obtained

for use in the case and its cost is validly taxed to Plaintiff.2


2
  The hearing transcript regarding the second Motion for Leave to Amend, held on April 17, 2019, is arguably
taxable to Plaintiff as well because it was necessary as direct evidence of Plaintiff’s blatant attempt at forum
shopping and voluntary dismissal of her class claim. Plaintiff filed a state court suit alleging the same claims she
attempted to add to her Federal Complaint, because she knew that the amendment would be denied. (R. Doc. 152, p.


                                                         4
                                                                                                            265228.1
      Case 2:17-cv-09492-JCZ-DPC Document 165-1 Filed 06/17/19 Page 5 of 5




    III.      Conclusion

           Based on the reasons provided, the costs itemized in Defendant’s Bill of Costs should be

taxed against Plaintiffs, payable to Defendant as the prevailing party in this matter.



                                                      Respectfully submitted:

                                                      BREAZEALE, SACHSE & WILSON, L.L.P.


                                               By: /s/ Eve B. Masinter
                                                   E. FREDRICK PREIS, JR. (LA BAR #10704)
                                                   EVE B. MASINTER (LA BAR #1218), T.A.
                                                   CLAUDE F. REYNAUD, JR. (LA BAR #11197)
                                                   MATTHEW M. MCCLUER (LA BAR #33970)
                                                   First Bank & Trust Tower, Suite 1500
                                                   909 Poydras Street
                                                   New Orleans, LA 70112-4004
                                                   Telephone: (504) 619-1800
                                                   Fax: (504) 617-7928
                                                   Email: Fred.Preis@bswllp.com
                                                   Email: Eve.Masinter@bswllp.com
                                                   Email: Claude.Reynaud@bswllp.com
                                                   Email: Matthew.McCluer@bswllp.com
                                                   Attorneys for REJ Properties, Inc. d/b/a Walters,
                                                   Meyer, Trosclair & Associates




5.) Nevertheless, in order to present the most objectively reasonable bill of costs, Defendants are not requesting the
costs for the second hearing in this Motion.


                                                          5
                                                                                                              265228.1
